983 So.2d 745 (2008)
Vanessa PARKER, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D07-1424.
District Court of Appeal of Florida, Third District.
June 11, 2008.
Vanessa Parker, in proper person.
Bill McCollum, Attorney General, and Michael C. Greenberg, Assistant Attorney General, for appellee.
Before GREEN, SUAREZ, and CORTIÑAS, JJ.

CONFESSION OF ERROR
PER CURIAM.
Defendant appeals an order denying her Florida Rule of Criminal Procedure 3.800 motion. We affirm. However, in its order, the court noted that there was an error in defendant's sentence. This case is hereby remanded to the court to correct that error.
Affirmed; cause remanded for correction.